Citation Nr: 1504326	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-27 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nashville, Tennessee


THE ISSUE

Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Counsel







INTRODUCTION

The Veteran had active military service from October 1990 to April 1991 and from January 2003 to July 2004.  He also had periods of Reserve duty during the period of 1989 to 1996, and during the period from approximately 2000 to 2010.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 decisional letter of the Department of Veterans Affairs Medical Center (VAMC) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The evidence is against a finding that the Veteran has a leg brace which tends to cause wear or tear of clothing.

2.  The Veteran does not have a service-connected skin disability.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance have not been met. 38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the requirements for entitlement to a clothing allowance in the August 2012 decisional letter.  The Board finds that the Veteran has not been prejudiced by a lack of notice prior to adjudication of his claim and that a remand to provide him with such notice would serve no useful purpose and merely delay adjudication with no benefit to the claimant.  In this regard, the Board finds that the Veteran had actual knowledge of the requirements as they were sent to him in the denial letter and in the statement of the case, and the Veteran addressed the requirements in his notice of disagreement.  The Veteran's contentions as to why he meets the requirements for a clothing allowance have been considered.  See Shinseki v. Sanders, 129 S.Ct. 1696  (2009).  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Moreover, the Veteran has been represented during the course of the proceedings. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The record does not reflect, and the Veteran has not contended, that further notice or a duty to assist is warranted, or that he has been prejudiced by any lack of prior notice.  See Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran in support of the claim.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Board finds that an opinion from the Undersecretary for Health or a designee as to whether a leg brace tends to wear or tear the Veteran's clothing is not warranted because the most credible evidence does not support a finding that the Veteran wears a leg brace for a service-connected disability. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained

Legal Criteria

A veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service-connected, is entitled, upon application therefore, to an annual clothing allowance as specified under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  One annual clothing allowance per year is payable in a lump sum, when the following eligibility criteria are satisfied: 

(1) A VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such service-connected disability or disabilities and such service-connected disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d), or (f); or

(2) The Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the Veteran's outer garments. 

38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810(a) (2014). 

Analysis

The Veteran is service connected for major depressive disorder, right medial tibial stress syndrome, left medial tibial stress syndrome, left plantar fasciitis with traumatic injury to the plantar nerve, right plantar fasciitis with traumatic injury to the plantar nerve, and tinnitus.

In February 2012, the Veteran applied for an annual clothing allowance and contended that he uses ammonium lactate, a walking cane, and a heating pad for bilateral leg injuries, a rotator cuff injury, and a bulging disc in the neck.  The Veteran's rotator cuff injury and bulging disc in the neck are not service-connected disabilities.

In his notice of disagreement dated in September 2012, the Veteran asserted that he uses a muscle rub cream for his shoulder and legs that leaves stains and an odor on his shirts and his pant legs.  He stated that he also uses leg braces to keep his legs braced.

In his VA Form 9, dated in October 2012, the Veteran stated that he uses muscle rub creams to run on his legs and shoulders for continuous pain, and that it leaves odors on his shirts and pants.  He stated that dry-cleaning and machine washing does not always help.

Initially, the Board notes that although the Veteran contends that he uses a cream; his use is for his shoulder and legs and not for a service-connected skin disability.  (The Veteran is also not service-connected for a shoulder disability.)  Thus, a clothing allowance is not warranted under 38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810(a) (2014). 

Next, the Board has considered whether a clothing allowance is warranted for wear and tear due to leg braces.  For the reasons noted below, the Board finds that it is not.

When the Veteran initially filed his claim, he failed to mention the use of a brace, but rather, stated that he wanted a clothing allowance due to use of a cream.  It was not until his claim was denied, that he contended that he needed a clothing allowance for leg braces.  The Board finds that if the Veteran wore a leg brace which caused wear and tear to his clothing, it would have been reasonable for him to have noticed this and for him to have noted in when he initially filed his claim, rather than state that he wanted a clothing allowance due to creams, a cane, and a heating pad.

In addition, when the Veteran filed his substantive appeal, he noted only the use of pain cream, and did not state that he used leg braces which damaged his clothing.

Finally, the clinical records are negative for the use of leg braces which could potentially cause wear and tear on clothing. 
 
A March 2011 treatment record reflects that the Veteran requested a lesser military profile and stated that he had "minimal to no" return of his leg pain and that he could bike, although not run for PT testing.  The record does not reflect the use of a brace, or braces.

An October 2012 VA clinical record reflects that the Veteran reported that he uses a cane.  The report does not reflect that a brace, or braces, were used.

The April 2013 VA examination report reflects that the Veteran reported that he used a cane, but again does not reflect that a brace, or braces were used, even though it is an option for the examiner to check on the clinical examination form. 

In sum, the most probative evidence of record is against a finding that the Veteran has a service-connected disability for which he uses a skin cream and/or a leg brace which causes wear and tear on his clothing.  Any contention that he uses a leg brace is less than credible given the evidence as a whole.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a clothing allowance is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


